In Casco Co. v. Thurston County, 163 Wn. 666,2 P.2d 677, was presented the question whether it was an encroachment upon the constitutional powers of the courts for the legislature to provide that injunctions shall not be issued except in certain cases to restrain the collection of any tax. We there held — what we there said can not lessen the force of that holding — that the procedure sought to be established did not constitute an unlawful encroachment upon the powers and functions of the judiciary as determined by the constitution. Clearly, the rule there announced is applicable in the case at bar, where the same question in principle confronts us. Until that case is overruled, I am bound thereby. There is no reason why the rule of stare decisis
should not obtain in the case at bar as in any other case. It follows that I can not do otherwise than dissent. *Page 447